Cite as 2014 Ark. 451

                    SUPREME COURT OF ARKANSAS
                                    Nos.   CR-91-279, CR-91-293

JOHN R. LUKACH                                        Opinion Delivered October   30, 2014
                                 PETITIONER
                                                      PRO SE PETITION TO REINVEST
V.                                                    JURISDICTION IN THE CIRCUIT
                                                      COURT TO CONSIDER A PETITION
                                                      FOR WRIT OF ERROR CORAM
STATE OF ARKANSAS                                     NOBIS, MOTION TO APPOINT
                               RESPONDENT             COUNSEL AND FOR HEARING, AND
                                                      “MOTION FOR ORDER AND
                                                      SUPPLEMENTAL MOTION”
                                                      [HOT SPRING COUNTY CIRCUIT
                                                      COURT, NOS. 30CR-91-115, 30CR-91-
                                                      123, 30CR-91-124, 30CR-91-126]

                                                      PETITION AND MOTION TO
                                                      APPOINT COUNSEL AND FOR
                                                      HEARING DENIED; MOTION FOR
                                                      ORDER MOOT.


                                             PER CURIAM


        In 1991, petitioner John R. Lukach was charged with three counts of rape and one count

of burglary. The counts were severed for trial. In the first trial, appellant was convicted of two

counts of rape and sentenced to two concurrent terms of life imprisonment. We affirmed.

Lukach v. State, 310 Ark. 119, 835 S.W.2d 852 (1992). In the second trial, appellant was

convicted of rape and burglary and was sentenced to life imprisonment and twenty years. We

also affirmed that judgment. Lukach v. State, 310 Ark. 38, 834 S.W.2d 642 (1992). Now before

us are petitioner’s pro se petition to reinvest jurisdiction in the circuit court to consider a petition

for writ of error coram nobis, pro se motion to appoint counsel and for a hearing on the
                                       Cite as 2014 Ark. 451

petition, and a pleading entitled “Motion for Order and Supplemental Motion.”1

       Postconviction matters are considered civil in nature, and there is no absolute right to

appointment of counsel. Ellis v. State, 2014 Ark. 24 (per curiam). We have appointed counsel

in cases where the petitioner has made a substantial showing that he is entitled to relief in a

postconviction proceeding and that he cannot proceed without counsel. See Evans v. State, 2014
Ark. 6. Because we find that petitioner fails to raise any cognizable claim in the instant petition,

we deny petitioner’s request for the appointment of counsel.

       Turning to the merits of the petition to reinvest jurisdiction, a petition for leave to

proceed in the circuit court is necessary because the circuit court can entertain a petition for writ

of error coram nobis after a judgment has been affirmed on appeal only after we grant

permission. Cromeans v. State, 2013 Ark. 273 (per curiam) (citing Sparks v. State, 2012 Ark. 464

(per curiam)); Grant v. State, 2010 Ark. 286, 365 S.W.3d 849 (per curiam) (citing Newman v. State,

2009 Ark. 539, 354 S.W.3d 61). A writ of error coram nobis is an extraordinarily rare remedy

more known for its denial than its approval. Cromeans, 2013 Ark. 273 (citing Howard v. State,

2012 Ark. 177, 403 S.W.3d 38). Coram-nobis proceedings are attended by a strong presumption

that the judgment of conviction is valid. Greene v. State, 2013 Ark. 251 (per curiam) (citing

Newman, 2009 Ark. 539, 354 S.W.3d 61). The function of the writ is to secure relief from a

judgment rendered while there existed some fact that would have prevented its rendition if it had

been known to the circuit court and which, through no negligence or fault of the defendant, was

not brought forward before rendition of the judgment. Id. The petitioner has the burden of

       1
      The petition is assigned the same docket numbers as the direct appeals from the
judgments of conviction.

                                                 2
                                       Cite as 2014 Ark. 451

demonstrating a fundamental error of fact extrinsic to the record. Williams v. State, 2011 Ark.
541 (per curiam).

       The writ is allowed only under compelling circumstances to achieve justice and to address

errors of the most fundamental nature. Cromeans, 2013 Ark. 273 (citing McDaniels v. State, 2012
Ark. 465 (per curiam)). We have held that a writ of error coram nobis is available to address

certain errors that are found in one of four categories: (1) insanity at the time of trial, (2) a

coerced guilty plea, (3) material evidence withheld by the prosecutor, or (4) a third-party

confession to the crime during the time between conviction and appeal. Greene, 2013 Ark. 251.

       While petitioner’s arguments are not clearly delineated, the petition fails to state a claim

that would warrant issuance of a writ of error coram nobis. In the petition, petitioner alleges

that the circuit court lacked jurisdiction over the underlying cases. Specifically, petitioner states

that the crimes for which he was convicted occurred in Hot Spring County but that he was tried

in Grant County. While jurisdictional issues do not fall within one of the four categories for

issuance of a writ, a question of a circuit court’s jurisdiction over a defendant is always open and

is not one that may be waived by either party. Reed v. State, 2011 Ark. 115 (per curiam).

Nevertheless, appellant’s claim, though couched as a jurisdictional issue, actually concerns the

venue of the trials, and it was previously addressed by this court in Lukach v. Norris, CR-05-1344

(Ark. Mar. 23, 2006) (unpublished per curiam). In dismissing petitioner’s appeal from the denial

of habeas-corpus relief, we noted that there was a change of venue from Hot Spring County and

that the same circuit court judge conducted the trial in Grant County, which at that time, was

within the same judicial district as Hot Spring County. We further held that “[a] circuit judge



                                                 3
                                      Cite as 2014 Ark. 451

has the authority to preside over proceedings in any courtroom, in any county, within the judicial

district for which that judge was elected.” Lukach, slip op. at 4. His claim is thus precluded from

being raised again pursuant to the law-of-the-case doctrine. McArty v. State, 2009 Ark. 232 (per

curiam). This doctrine dictates that an issue raised and concluded in a prior appellate decision

may not be revisited in a subsequent proceeding as the matter becomes res judicata. Id.

       Petitioner’s remaining claims are ones of trial error and do not fall within one of the four

categories warranting error-coram-nobis relief. Specifically, petitioner asserts that, (1) he was

denied notice of and the right to be present at the sentencing hearings, (2) his sentences are

unconstitutional and void, (3) he was subjected to double jeopardy, (4) he was subjected to cruel

and unusual punishment, (5) the jury was not instructed on the lesser-included offenses of rape,

(6) the verdict forms were invalid, (7) his sentences are not supported by sufficient evidence, and

(8) the felony information was not valid. Even so, allegations of trial error, even those of

constitutional dimension, do not provide a ground to grant a writ of error coram nobis. Travis

v. State, 2014 Ark. 82 (per curiam); Hooper v. State, 2014 Ark. 16 (per curiam). While petitioner

claims that the errors were not known at the time of trial, he fails to identify issues unknown at

the time of trial that could not have been raised at trial and on direct appeal. Travis, 2014 Ark.
82.

       With respect to petitioner’s alternative request that a writ of certiorari be issued,

petitioner has also failed to allege grounds warranting issuance of a writ of certiorari. The writ

is an appropriate remedy where the lower court’s order has been entered without, or in excess

of, jurisdiction. Bates v. McNeil, 318 Ark. 764, 888 S.W.2d 642 (1994). There are two



                                                4
                                       Cite as 2014 Ark. 451

requirements that must be satisfied before this court will grant a writ of certiorari. McKenzie v.

Pierce, 2012 Ark. 190, 403 S.W.3d 565. The first requirement is that there can be no other

remedy but the writ of certiorari. Id. Second, a writ lies where it is apparent on the face of the

record that there has been a plain, manifest, clear, and gross abuse of discretion, or there is a lack

of jurisdiction, an act in excess of jurisdiction on the face of the record, or the proceedings are

erroneous on the face of the record. Id. As previously discussed, the claims now raised by

petitioner could have been raised at trial or on direct appeal. Where there is another remedy

available, a writ of certiorari will not be granted. Robinson v. State, 2012 Ark. 356.

       In his remaining pleading—“Motion for Order and Supplemental Motion”—petitioner

reiterates many of the claims raised in his petition to reinvest jurisdiction and further requests

that this court issue an order on the petition. As we find no merit to the petition to reinvest

jurisdiction and deny it, the “Motion for Order and Supplemental Motion” is moot.

       Petition and motion to appoint counsel and for hearing denied; motion for order moot.

       John R. Lukach, pro se petitioner.

       Dustin McDaniel, Att’y Gen., by: David R. Raupp, Sr. Ass’t Att’y Gen., for respondent.




                                                  5